      6:19-cv-01567-JD        Date Filed 04/07/21      Entry Number 134         Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

 Eden Rogers et al.,                              )
                                                  )      Civil Action No. 6:19-cv-01567-JD
                                    Plaintiffs,   )
                                                  )   CERTIFICATION OF DEFENDANT
                v.                                )   GOVERNOR HENRY MCMASTER’S
                                                  )   EXPERT WITNESS DISCLOSURES
 United States Department of Health and           )
 Human Services et al.,                           )
                                                  )
                                  Defendants.     )

       Pursuant to the Second Amended Scheduling Order in this matter (ECF No. 116) and

Federal Rule of Civil Procedure 26(a)(2), Defendant Henry McMaster, in his official capacity as

Governor of South Carolina, certifies that on April 7, 2021, he disclosed to counsel for all parties

the written report prepared and signed by expert witness Steven Roach. Governor McMaster

further certifies that the written report includes all information required by Fed. R. Civ. P.

26(a)(2)(B). Mr. Steven Roach’s contact information is provided below:

       Mr. Steven Roach
       1625 West Washington
       Springfield, IL 62702
       (217) 523-9201

       In addition, Governor McMaster identifies Professor David M. Smolin as an expert

witness. Professor Smolin’s contact information is provided below:

       Professor David M. Smolin
       Cumberland School of Law
       Samford University
       800 Lakeshore Drive
       Birmingham, Alabama 35229
       (205) 726-2418

        With the consent of counsel for all parties, Governor McMaster’s has filed a motion

requesting an extension of time to serve Professor David Smolin’s expert report. (See ECF No.
      6:19-cv-01567-JD        Date Filed 04/07/21     Entry Number 134       Page 2 of 2




132). Pending the Court’s ruling on that motion, Governor McMaster will serve Professor Smolin’s

expert report on all parties by April 30, 2021.

                                  Respectfully submitted

                                  NELSON MULLINS RILEY & SCARBOROUGH LLP
                                  By: s/ Miles E. Coleman
                                     Miles E. Coleman
                                     Federal Bar No. 11594
                                     E-Mail: miles.coleman@nelsonmullins.com
                                     2 W. Washington St. / Fourth Floor
                                     Greenville, SC 29201
                                     (864) 373-2352
                                      Jay T. Thompson
                                      Federal Bar No. 09846
                                      E-Mail: jay.thompson@nelsonmullins.com
                                      1320 Main Street / 17th Floor
                                      Post Office Box 11070 (29211-1070)
                                      Columbia, SC 29201
                                      (803) 799-2000

                                  OFFICE OF THE ATTORNEY GENERAL
                                      Robert D. Cook, South Carolina Solicitor General
                                      Federal Bar No. 285
                                      E-Mail: bcook@scag.gov
                                      Post Office Box 11549
                                      Columbia, SC 29211
                                      (803) 734-3970
                                  Attorneys for Governor Henry McMaster

Greenville, South Carolina
April 7, 2021




                                                  2
